UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-8078



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


AHMED MALACHI ABDEL-AZIZ,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:00-cr-00075-F)


Submitted:   March 29, 2007                 Decided:   April 5, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ahmed Malachi Abdel-Aziz, Appellant Pro Se.   Dennis M. Duffy,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ahmed Malachi Abdel-Aziz appeals the district court’s

order denying his motion for reconsideration. We have reviewed the

record and find no reversible error.    Accordingly, we affirm for

the reasons stated by the district court.   United States v. Abdel-

Aziz, No. 7:00-cr-00075-F (E.D.N.C. Dec. 8, 2006).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -